UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    DR. SANJAY ARORA,

                Plaintiff,

         v.
                                                           Civil Action No. 16-1806 (RDM)
    BUCKHEAD FAMILY DENTISTRY, INC.,
    et al.,

                Defendants.


                                  MEMORANDUM OPINION

        Proceeding pro so, Plaintiff Sanjay Arora brings this diversity action against his dentist,

the manufacturer of an allegedly defective dental crown, and his dental insurer.1 Each of the

defendants has moved to dismiss, Dkts. 7, 11, and 19, and Arora has moved for an extension of

time to effect service, Dkt. 14, for leave to file a second amended complaint, Dkt. 30, and to

amend the civil cover sheet, Dkt. 13. For the reasons discussed below, the Court concludes (1)

that it lacks personal jurisdiction over Arora’s dentist and the manufacturer of the dental crown

and that Arora has yet to establish that he has properly served his insurer; (2) that Arora should



1
  Although Arora’s first amended complaint alleges that he is a resident of the District of
Columbia and that one of the defendants, Cigna Health and Life Insurance Co., “is located” in
the District of Columbia, Dkt. 6 at 3, his proposed second amended complaint clarifies that
Cigna’s “corporate office” is located in Philadelphia, Pennsylvania, and that Cigna merely
maintains a “local office” in the District of Columbia, Dkt. 30-1 at 5. Construing Arora’s first
amended complaint liberally, as required when considering pro se pleadings, the Court therefore
concludes that Arora merely alleged that Cigna maintains an office in the District and not that its
“principal place of business” is located in the District, which would defeat diversity. See 28
U.S.C. § 1332(a)(1) & (c)(1); CostCommand, LLC v. WH Adm’rs, Inc., 820 F.3d 19, 21 (D.C.
Cir. 2016). Cigna’s representation that its “corporate office” is located in Philadelphia, Dkt. 19
at 6, moreover, is sufficient to satisfy the Court’s independent duty to ensure that it has subject
matter jurisdiction. NetworkIP, LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008).
be granted an extension of time to effect service of process on his insurer; (3) that Arora’s

motion for leave to amend should be denied without prejudice; and (4) that there is no basis (or

need) to permit Arora to amend his civil docket sheet. Finally, the Court will issue an order

directing that the parties show cause why this action should not be transferred to the United

States District Court for the Northern District of Georgia pursuant to 28 U.S.C. 1406(a) and/or

28 U.S.C. § 1631.

                                       I. BACKGROUND

       For purposes of considering the pending motions to dismiss and Arora’s related motion

for leave to amend, the Court will assume that the facts alleged in Arora’s first amended

complaint and proposed second amended complaint are true. See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (factual allegations must be taken as true for purposes of a motion to dismiss);

James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996) (“Courts may

deny a motion to amend a complaint as futile . . . if the proposed claim would not survive a

motion to dismiss.”). Moreover, because Arora is proceeding pro se, the Court must construe his

pleadings liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is

‘to be liberally construed’ . . . and ‘a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.’”) (citation omitted). With

these principles in mind, the relevant facts are as follows:

       While he was living in Atlanta, Georgia, in late 2013, Arora sought treatment for a

cracked tooth from Dr. Travis Paige of Buckhead Family Dentistry (“Buckhead”). Dkt. 6 at 4.

Paige first installed a temporary crown and then, on February 25, 2014, installed a permanent

crown. Id. at 5. The permanent crown, which was manufactured by Global Dental Solutions

LLC (“Global”), was supposed to be made of a “high-noble metal” such as gold, platinum, or



                                                  2
palladium. Id. at 7, 9. As Arora eventually discovered, however, the permanent crown was

made primarily of nickel, a potential irritant. Id. at 7, 9. Within days of the crown’s installation,

Arora experienced severe discomfort and pain in the area surrounding the affected tooth. Id. at

5–6. Front-office staff at Buckhead assured Arora that his reaction to the crown was normal, and

Paige subsequently tried filing the crown down to mitigate the irritation. Id. at 6. Arora

ultimately switched dentists and had the crown removed and replaced with a non-metal

alternative in September 2014. Id. at 8. At all relevant times, Cigna Health and Life Insurance

Company (“Cigna”) was Arora’s dental insurance provider. Id. at 4. Arora requested copies of

all files relating to the installation of the permanent crown, at which point he discovered that

Global had invoiced Buckhead for a “Non Precious [metal]” crown with a primarily nickel and

chromium interior. Id. at 8–9; Dkt. 30-1 at 54.

       Arora subsequently moved to the Washington, D.C. area, and lived at various addresses

in Maryland, Virginia, and the District of Columbia starting in August 2014. Dkt. 16 at 23

(Arora Aff. ¶¶ 7-8). He brought this lawsuit in September 2016 against Buckhead, Paige,

Global, Brad Abramson (who serves as Global’s president), and Cigna. Dkt. 1 at 1. Shortly after

Global and Abramson moved to dismiss, Arora amended his complaint as of right pursuant to

Federal Rule of Civil Procedure 15(a)(1). Dkt. 6. The amended complaint contains ten counts:

(1) fraud against Buckhead and Paige; (2) negligent misrepresentation against Buckhead and

Paige; (3) unjust enrichment against Buckhead and Paige; (4) breach of fiduciary duty against

Buckhead and Paige; (5) negligence against Buckhead and Paige; (6) breach of fiduciary duty

against Cigna; (7) negligent misrepresentation against Cigna; (8) fraud against Global and

Abraham; (9) unjust enrichment against Global and Abraham; and (10) conspiracy against

Cigna, Paige and Buckhead. Id. at 11–27. In response, Global and Abramson renewed their



                                                  3
motion to dismiss, Dkt. 7, and Buckhead, Paige, Dkt. 11, and Cigna, Dkts. 18, 19, moved to

dismiss. After briefing was completed on those motions, Arora moved for leave to file a second

amended complaint. Dkt. 30. He has also moved to extend the time for service of process, Dkt.

14, and to amend the civil cover sheet, Dkt. 13.

                                          II. ANALYSIS

A.     Personal Jurisdiction Under the D.C. Long-Arm Statute

       Global, Abraham, Buckhead, and Paige all move to dismiss on the ground that this Court

lacks personal jurisdiction over them under the D.C. long-arm statute and the U.S. Constitution.

Dkt. 7 at 1; Dkt. 11 at 1. Because the Court concludes that Arora has not alleged (or otherwise

proffered) facts that would, if true, establish personal jurisdiction over these defendants under the

D.C. long-arm statute, it need not reach the constitutional question. See GTE New Media Servs.

Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000).

       As the party asserting federal jurisdiction, Arora bears the burden of “mak[ing] a prima

facie showing of the pertinent jurisdictional facts.” First Chi. Int’l v. United Exch. Co., Ltd., 836
F.2d 1375, 1378 (D.C. Cir. 1988). “A court may dismiss the complaint if it fails facially to plead

facts sufficient to establish that the Court has jurisdiction, but ‘where necessary, the [C]ourt may

[also] consider the complaint supplemented by undisputed facts evidenced in the record, or the

complaint supplemented by undisputed facts plus the [C]ourt’s resolution of disputed facts.’”

Achagzai v. Broad. Bd. of Governors, 170 F. Supp. 3d 164, 173 (D.D.C 2016) (quoting Herbert

v. Nat’l Acad. Of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992)). For the reasons explained below,

the Court can resolve the pending Rule 12(b)(2) motion based on the facts as Arora alleges them,

and without resolving any disputed issues of fact.

       As relevant here, the D.C. long-arm statute provides that “[a] District of Columbia court

may exercise personal jurisdiction over a person, who acts directly or by an agent, as to a claim
                                                   4
for relief arising from the person’s . . . causing tortious injury in the District of Columbia by an

act or omission outside the District of Columbia if he regularly does or solicits business, engages

in any other persistent course of conduct, or derives substantial revenue from goods used or

consumed, or services rendered in the District of Columbia.” D.C. Code § 13-423(a)(4)

(emphasis added). Thus, where a party seeks to recover in the District of Columbia for a tortious

act or omission that occurred in another jurisdiction, as Arora seeks to do here, that party bears

the burden of alleging and ultimately demonstrating (1) that the allegedly wrongful act or

omission caused a “tortious injury in the District of Columbia” and (2) that the defendant has

established significant ties to the District of Columbia by, for example, engaging in some

“persistent course of conduct” in the jurisdiction. See Forras v. Rauf, 812 F.3d 1102, 1107–08

(D.C. Cir. 2016); Etchebarne-Bourdin v. Radice, 982 A.2d 752, 761 (D.C. 2009). Although it is

far from clear that any of the defendants who have moved to dismiss under Rule 12(b)(2) have

significant ties to the District of Columbia, see Dkts. 7, 11, the Court need not resolve that

question because Arora’s efforts to invoke § 13-423(a)(4) founder at the first step—he has failed

to allege, or otherwise to identify, any “tortious injury” that he sustained in the District of

Columbia.

       Arora’s alleged injury is the damage to his gums caused by the installation of a low-

quality crown. That injury took place in Georgia. The only harm Arora alleges that he suffered

in the District of Columbia is that he “continue[s] to experience minor to moderate pain

associated with” the affected tooth. Dkt. 16 at 23 (Arora Aff. ¶ 7). By the time he moved to the

District of Columbia, he was no longer a patient of Buckhead or Paige, he had no relationship

with Global or Abramson, and he was no longer insured by Cigna. Dkt. 6 at 8. The fact that he

continued to suffer “minor to moderate pain” as a result of the injury that he sustained in Georgia



                                                   5
does not qualify as a separate injury occurring in the District of Columbia for purposes of the

D.C. long-arm statute.

        In relevant respects, this case is on all fours with this Court’s decision in Leaks v. Ex-Lax,

Inc., 424 F. Supp. 413 (D.D.C. 1976). In that case, the plaintiff had an adverse reaction to two

Ex-Lax pills that she consumed while in Phoenix, Arizona, in March 1974. Id. at 415. She was

treated in Phoenix and did not return home to the District of Columbia until May 1974. Id. She

alleged, however, that she continued to suffer “extreme physical and mental injury” and

substantial financial losses after returning to the District of Columbia, and that, as a result, at

least a portion of her “injury” was caused in the District within the meaning of § 13-423(a)(4).

Id. The Court disagreed, holding that the plaintiff’s position was not supported by either “the

plain meaning of” the statute or “the pertinent legal authorities.” Id. As the Court explained:

“To allege that plaintiff’s continuing pain shifts the site of the injury to this [d]istrict would also

mean that any jurisdiction to which plaintiff has travelled since she consumed the pills and which

has a similar long-arm provision would be an appropriate forum for [the] lawsuit, for the

continuing pain (the ‘injury’ under plaintiff’s reasoning) would have been felt in any such

potential forum.” Id. Plaintiff’s theory, in short, was at odds with the ordinary meaning of the

phrase “causing an injury in the District of Columbia” and, in addition, it proved too much.

        Almost 25 years after Leaks was decided, the Court of Appeals for the District of

Columbia endorsed this reasoning, embraced the distinction between “original injury” and

“secondary injury,” and held that “‘second injury’ which follows [a] plaintiff wherever she

travels cannot form the basis for personal jurisdiction over [an out-of-state] defendant.”

Etchebarne-Bourdin v. Radice, 754 A.2d 322, 328 (D.C. 2000); see also Etchebarne-Bourdin v.

Radice, 982 A.2d 752, 761 n.8 (D.C. 2009). Citing Leaks, the D.C. Court of Appeals held that it



                                                   6
is “‘the original physical injury’ [that] is paramount in determining where the tortious injury has

been caused.” 754 A.2d at 327. Under that now-settled principle of D.C. law, it is clear that

Arora’s alleged tortious injury occurred in Georgia, where the defective crown was installed, and

not in Florida, Michigan, Germany, Tennessee, Virginia, Maryland, or the District of

Columbia—all places where Arora traveled after sustaining his injury and while still

experiencing pain. Dkt. 16 at 23 (Arora Aff. ¶¶ 7–8).

       Arora argues that personal jurisdiction over Buckhead is proper because he received

several marketing emails from Buckhead while living in the District of Columbia. Dkt. 16 at 10.

Those emails, however, had nothing to do with the tortious conduct alleged in this action and

thus cannot satisfy the “transacting any business” or “contracting to supply services” prongs of

the D.C. long-arm statute, which require that the “claim for relief aris[e] from” that activity. See

D.C. Code § 13-423(a)(1) & (2), (b). Because the emails did not themselves cause any injury in

the District of Columbia, moreover, they also cannot satisfy the “injury” requirement of the

“tortious injury” prongs of the long-arm-statute. See id. § 13-423(a)(3) & (4).

       Arora also cites several personal jurisdiction cases in which courts upheld the exercise of

personal jurisdiction over defendants who directed communications, including emails, into the

forum state. See Dkt. 16 at 11–12. But those cases involved either the constitutional issue of the

minimum contacts necessary to satisfy due process, or long-arm statutes more expansive than the

District of Columbia’s, or specific factual allegations connecting the defendants to the forum

state that are not present here (or all three).2 They do not address the question that is dispositive



2
  See Felland v. Clifton, 682 F.3d 665, 678 (7th Cir. 2012) (involving long-arm statute
authorizing personal jurisdiction to the fullest extent permitted by due process); Oriental Trading
Co., Inc. v. Firetti, 236 F.3d 938, 943 (8th Cir. 2001) (same); Neal v. Janssen, 270 F.3d 328, 331
(6th Cir. 2001) (same); Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001) (same); Wien Air


                                                  7
here: whether the D.C. long-arm statute confers personal jurisdiction over those who engage in

medical malpractice or other tortious conduct outside of the District of Columbia, which does not

cause an “original injury” in the District.

       The Court, accordingly, concludes that D.C. the long-arm statute does not authorize

personal jurisdiction over Global, Abramson, Buckhead, or Paige.

       Arora requests that, if the Court concludes that it lacks personal jurisdiction over Global,

Abramson, Buckhead and Paige, it transfer the action to “the Federal Court in Maryland or

Virginia” pursuant to 28 U.S.C. § 1404(a). Dkt. 15 at 18; Dkt. 16 at 19. That request is

meritless because there is no reason to believe that a federal district court in Maryland or

Virginia would provide a more “convenien[t]” forum for any party to this action, and, more

importantly, because there is no reason to believe that a federal district court in Maryland or

Virginia would have personal jurisdiction or venue over Arora’s claims against Global,

Abramson, Buckhead, and Paige.

       It does appear, however, that the United States District Court for the Northern District of

Georgia might possess both personal jurisdiction and venue over Arora’s claims against Global,

Abramson, Buckhead, and Paige. Arora’s first amended complaint alleges that each of these

defendants is located in Atlanta, Georgia. Dkt. 6 at 3. Abramson, moreover, confirms that he is

a resident of Atlanta and that Global is a limited liability company “doing business in Atlanta,”



Alaska, Inc. v. Brandt, 195 F.3d 208, 211 (5th Cir. 1999) (same); Vishay Intertechnology Inc. v.
Delta Int’l Corp., 696 F.2d 1062, 1065 (4th Cir. 1982) (same); Matassarin v. Grosvenor, No. 14-
50148, 2014 U.S. App. LEXIS 21330, at *18 (5th Cir. Nov. 7, 2014) (same); Schneider v.
Hardesty, 669 F.3d 693, 700–01 (6th Cir. 2012) (concluding that defendant specifically knew
that fraudulent communications reached plaintiff in Ohio); MacDermid v. Deiter, 702 F.3d 725,
730 (2d Cir. 2012) (defendant misappropriated files from server she knew to be located in
Connecticut); Deutsche Bank Sec., Inc.v. Mont. Bd. of Invs., 7 N.Y.3d 65, 71 (N.Y. 2006)
(sophisticated institutional investor knowingly initiated business transaction in New York).

                                                 8
Dkt. 8-1 at 1 (Abramson Aff. ¶¶ 1, 2), and Paige confirms that he is also a resident of Atlanta and

that Buckhead is “located” in Atlanta, Dkt. 11-2 at 1 (Paige Aff. ¶¶ 2, 3). In addition, most, if

not all, of the alleged events relevant to Arora’s claims occurred in Atlanta.

        Two potential mechanism exist for transferring this case to that court. See generally

Freedman v. Suntrust Banks, Inc., 139 F. Supp. 3d 271, 281–86 (D.D.C. 2015). First, 28 U.S.C.

§ 1406(a) provides that a district court may, “in the interest of justice, transfer [a] case [brought

in the wrong venue] to any district or division in which it could have been brought.” And,

second, 28 U.S.C. § 1631 provides that, if a “court finds that there is a want of jurisdiction” over

a matter, it “shall, if it is in the interest of justice, transfer such action . . . to any other such court

in which the action . . . could have been brought at the time it was filed.” As the D.C. Circuit has

stressed, § 1631 is mandatory—that is, “where a court finds that it lacks jurisdiction, it must

transfer such action to the proper court, if such transfer is in the interest of justice.” Ingersoll-

Rand Co. v. United States, 780 F.2d 74, 80 (D.C. Cir. 1985) (emphasis added); see also Hill v.

U.S. Air Force, 795 F.2d 1067, 1071 (D.C. Cir. 1986) (quoting same); Ctr. for Nuclear

Responsibility v. U.S. Nuclear Reg. Comm’n, 781 F.2d 935, 943 (D.C. Cir. 1986) (Ginsburg, J.,

dissenting) (where a federal court finds that it lacks jurisdiction, it “must transfer that case to the

proper court”) (emphasis added). Significantly, § 1631 does not only apply in cases in which the

Court lacks subject matter jurisdiction, but also in cases in which the Court lacks personal

jurisdiction. See Hill, 795 F.2d at 1068–70; Freedman, 139 F. Supp. 3d at 285–86.

        Although the D.C. Circuit has at least suggested that a district court may transfer an

action pursuant to 28 U.S.C. § 1631 sua sponte, see Hill, 795 F.2d at 1070, the Court will

provide the parties with an opportunity to address the applicability of §§ 1406(a) and 1631, and,

in particular, whether the ends of justice would be served by transferring the case to the Northern



                                                     9
District of Georgia, before deciding whether it should transfer the case or simply dismiss Arora’s

claims against Global, Abramson, Buckhead and Paige for lack of personal jurisdiction.

B.     Cigna’s Motion to Dismiss and Arora’s Motion to Extend the Time for Service

       Cigna takes a different tack than the other defendants and moves to dismiss for

insufficient service of process under Rule 12(b)(5) and to dismiss for failure to state a claim

under Rule 12(b)(6). Dkt. 18 at 1. For the reasons explained below, the Court concludes that

Arora has failed to carry his burden of showing that he has properly effected service of process

in the manner prescribed Rule 4(h). Because Arora, accordingly, has yet to establish that the

Court possesses personal jurisdiction over Cigna, it follows that the Court cannot consider

Cigna’s alternative motion to dismiss for failure to state a claim. The Court will, however, in an

exercise of its discretion, afford Arora forty-five additional days to effect service. If Arora fails

to submit adequate proof of service within the next forty-five days, the Court will dismiss the

action against Cigna without prejudice pursuant to Rule 4(m).

       1.      Motion to Dismiss

       Arora filed his complaint on September 9, 2016, and under Rule 4(m) had ninety days, or

until December 8, 2016, to effect service. On December 21, 2016, having not received any proof

of service, the Court issued an order directing that, by January 6, 2017, Arora submit proof of

service or show cause why the case should not be dismissed. Minute Order, Dec. 21, 2016. On

January 4, 2017, Arora submitted evidence that the summons and complaint were sent by

certified mail, return receipt requested to “Registered Agent, Cigna Health and Life Insurance

Company, 1015 15th Street, N.W., Suite 1000, Washington, DC 20005.” Dkt. 10 at 11–13. The

proof of service was signed by “Surrinder Arora” and stated that the summons was mailed on




                                                  10
December 7, 2016.”3 Id. at 12. The attached return receipt was signed by “C. Wright” on

December 8, 2016. Id. at 13.

       In a motion also dated January 4, 2017, and filed on January 6, 2017, Arora asks that the

Court extend his time to effect service by forty-five days, as permitted upon a showing of “good

cause” by Rule 4(m). Dkt. 14. In that motion, Arora explains that Cigna’s “[r]egistered agent,”

CT Corporation, responded to his December 7, 2016, effort to effect service with a letter (dated

December 9, 2016) indicating that “Cigna Health and Life Insurance Company is not listed on

our records or on the records of the State of DC.” Dkt. 14 at 3–4; see also Dkt. 19-1 at 3. That

letter further stated that “CT was unable to forward” the summons and complaint to Cigna. Dkt.

19-1 at 3. According to Arora, “[u]pon receiving this letter from CT,” his agent then, on

December 23, 2016, mailed the complaint by certified mail, return receipt requested to two

additional addresses: “Cigna Incoming Legal Department B6LPA, 900 Cottage Grove Rd.,

Hartford, CT 06152,” and “Cigna Corporate Office, 1601 Chestnut St., Philadelphia, PA 19192.”

Dkt. 14 at 4. Although he had not received the return receipts “[a]s of January 2, 2016,” Arora

has submitted the Postal Service “on-line tracking” reports, showing that both packages were

delivered on December 28, 2016. Id. at 4, 21-22.

       Arora asserts in his motion for an extension that he “believes that all” of the defendants

have been properly served, but he also recognizes the limits of his knowledge of the law. Id. at

8. He, accordingly, asks for the forty-five day extension “as a precaution” and further asks that

the Court identify any defendant that had not been properly served. Id. As Arora explains, he is




3
  Arora asserts that he made earlier efforts to serve by personally mailing the summons and
complaint to what he believed was the proper recipient, but subsequently recognized that Rule
4(c)(2) does not allow a party personally to effect service. See Dkt. 14 at 6; Dkt. 24 at 12–13.

                                                11
particularly concerned that dismissal of his action could cause him substantial prejudice because

“the statute of limitations may have run . . . on some of [his] claims.” Id. at 7.

       Approximately a month after Arora moved for an extension of time to serve his

complaint, Cigna moved to dismiss on, among other grounds, insufficient service of process.

Dkts. 18, 19. Cigna makes two arguments. First, it argues that Arora’s efforts to achieve service

by mailing the summons and complaint to CT Corporation was ineffective, because CT

Corporation is not the registered agent of Cigna Health and Life Insurance Company. Second, it

argues that Arora’s efforts to serve Cigna at its legal and corporate offices in Hartford and

Philadelphia came too late and “still failed” to comply with the requirements of Rule 4(h). Dkt.

19 at 6–10. As explained below, the Court agrees with Cigna’s first contention, disagrees that

Arora’s efforts to serve Cigna in Hartford and Philadelphia came too late, but agrees that Arora

has yet to demonstrate that he has properly served Cigna.

       Arora’s first attempts to serve Cigna were directed at what he believed was its registered

agent in the District of Columbia, CT Corporation. Dkt. 10 at 13; Dkt. 24 at 13. As the D.C.

Department of Consumer and Regulatory Affairs website shows, CT Corporation is the D.C.

registered agent for “Cigna Healthcare Inc.” Dkt. 24 at 49. The Cigna defendant in this case,

however, is “Cigna Health and Life Insurance Company.” Dkt. 6 at 1. Cigna represents that

those are distinct entities. Dkt. 25 at 8. Arora does not dispute that representation and, instead,

argues that CT Corporation nonetheless “acted . . . as Cigna’s authorized agent when it . . .

accepted the restricted delivery of the summons and complaint.” Dkt. 24 at 14.

       Because there is no evidence that CT Corporation is Cigna’s actual agent—and, indeed,

the evidence before the Court indicates that it is not—Arora’s argument depends on a theory of

apparent agency. See Makins v. District of Columbia, 861 A.2d 590, 594 (D.C. 2004). But, even



                                                 12
if the doctrine of apparent authority extends to Rules 4(e) and (h) and to Superior Court Civil

Rule 4(h)—a proposition that is far from certain—Arora’s argument fails to two reasons. First,

the undisputed evidence contradicts the premise that CT Corporation even apparently accepted

delivery of the summons and complaint on behalf of Cigna. Although it appears that someone at

CT Corporation signed for delivery of the mailings, the company immediately notified Arora that

Cigna Health and Life Insurance Company was not “listed” in its “records” and that it could not

forward the summons and complaint to Cigna. Dkt. 19-1 at 2 (letter from CT Corporation dated

December 5, 2016, responding to package from Arora received in December 3, 2016); Dkt. 19-1

at 3 (letter for CT Corporation dated December 9, 2016, responding to package from Arora’s

agent received on December 8, 2016); see also Dkt. 14 at 3, 6. Second, even had CT

Corporation manifested apparent authority to act on behalf of Cigna Health and Life Insurance

Company, “apparent authority depends upon the principal’s [i.e. Cigna’s] manifestations to the

third party [i.e. Arora].” Makins, 861 A.2d at 594. The apparent agent’s conduct, in other

words, is not sufficient to bind the apparent principal. The Court, accordingly, concludes that

Arora’s efforts to effect service on Cigna through CT Corporation were unsuccessful.

       This, then, leaves the question whether Arora properly served Cigna when his agent sent

the complaint and summons by certified mail, return receipt requested to Cigna’s “Incoming

Legal Department” and “Corporate Office” in Hartford and Philadelphia on December 23, 2016.

Cigna raises two arguments why these mailings also fail to meet the requirements of Rule 4. It

first argues that Arora waited too long before making these mailings and has failed to

demonstrate “good cause” for failing to effect service within the 90-day period prescribed by

Rule 4(m). Dkt. 19 at 8. And, second, it argues—in considerably vaguer terms—that, even if

timely, Arora “has still failed to properly serve Cigna.” Id. at 8–9.



                                                 13
       Although Cigna is correct that Arora’s agent did not mail the summons and complaint to

Cigna’s “Incoming Legal Department” and “Corporate Office” until after the 90-day period had

expired, the Court is unconvinced that this lapse, standing alone, would merit dismissal of the

action. Rule 4(m) mandates that a district court “must extend” the 90-day period “if the plaintiff

shows good cause for the failure” to timely serve. Fed. R. Civ. P. 4(m). “Good cause exists

‘when some outside factor . . . rather than inadvertence or negligence, prevented service.’”

Mann v. Castiel, 681 F.3d 368, 374 (D.C. Cir. 2012) (quoting Lepone-Dempsey v. Carroll Cnty.

Com’rs, 476 F.3d 1277, 1281 (11th Cir. 2007)). Even in the absence of “good cause,” however,

Rule 4(m) does not require that the district court dismiss the action; rather, the Court must either

“dismiss the action without prejudice against the defendant or order that service be made within

a specified time.” Fed. R. Civ. P. 4(m) (emphasis added). As “[t]he Advisory Committee note

for Rule 4(m)” explains, “the district court has discretion to extend the time for effecting and

filing proof of service even if the plaintiff fails to show ‘good cause.’” Mann, 681 F.3d at 375

(citing Fed. R. Civ. P. 4, Advisory Committee Note to 1993 Amendments, Subdiv. (m)).

       It is unsettled in this Circuit whether the “exercise of [this] discretion” is “cabined by

Rule 6(b)(2)’s requirement that ‘excusable neglect’ be found, or by equitable factors.” Id. at

376. But, even if “excusable neglect” is required, that is “a somewhat ‘elastic concept’ and is not

limited strictly to omissions caused by circumstances beyond the control of the movant.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993) (citation

omitted). In deciding whether an omission is “excusable,” the Court must consider a range of

factors, including “(1) the danger of prejudice to the party opposing the modification, (2) the

length of delay and its potential impact on judicial proceedings, (3) the reason for the delay,

including whether it was within the reasonable control of the movant, and (4) whether the



                                                 14
movant acted in good faith.” In re Vitamins Antitrust Class Actions, 327 F.3d 1207, 1209 (D.C.

Cir. 2003).

       Because the Court concludes that Arora’s delay until December 23 to mail the summons

and complaint to Cigna’s “Incoming Legal Department” and “Corporate Office” was excusable,

it need not decide whether the more demanding “good cause” standard is met or, for that matter,

whether it might have discretion to extend Arora’s time to effect service even in the absence of

“excusable neglect.” Although Cigna asserts that “Dr. Sanjay Arora[] is not unsophisticated,”

Dkt. 19 at 9 (emphasis in original), there is no evidence that he has any legal training or

experience; he is proceeding pro se and faces the same hurdles faced by any non-lawyer in

satisfying the at-times arcane rules for effecting service. Nor is there any reason to doubt that he

has acted in good faith or with reasonable diligence; he has made at least three attempts to serve

Cigna (two of which occurred before the ninety-day period expired), and it is not difficult to

fathom how he confused “Cigna Healthcare” and “Cigna Health and Life Insurance Company.”

This is not a case in which the plaintiff ignored his obligation to effect service within ninety days

of filing the complaint; Arora tried to do so in a timely manner, and, when he failed, he made a

further effort to do so within fifteen days of the close of the ninety-day period. That brief delay

has not had any effect on this proceeding or on Cigna’s substantive or procedural rights. Indeed,

Cigna did not even file its motion to dismiss for another month and a half. See Dkt. 18.

        There is thus ample basis to conclude that Arora acted in good faith and that Cigna

would not be unfairly prejudiced by extending Arora’s time to serve. Arora further argues that

he might be prejudiced if the Court were to dismiss the complaint because his claims “will

become time barred.” Dkt. 24 at 20. Cigna responds by noting that Arora “does not specify

which [of his claims] will be time barred” or “whether the time bar would apply to claims



                                                 15
brought against Cigna.” Dkt. 25 at 11. That is a fair point; to the extent Arora seeks to recover

under Georgia law for “fraud or negligent misrepresentation,” for example, those claims would

likely be subject to a four-year statute of limitations, see MBIGI v. Wells Fargo Home Mortg.

785 S.E.2d 8, 18 (Ga. App. 2016), thus permitting Arora to refile if the complaint were dismissed

without prejudice. But neither the Court nor Arora is currently in a position to conclude with any

confidence that Arora’s claims against Cigna, if any, would be governed by Georgia law or the

four-year statute of limitations. It is safe to assume, moreover, that the potentially relevant

statutes of limitations in other jurisdictions are both varied and, at times, less than three years,

see, e.g., 42 Pa. Cons. Stat. § 5524(7) (two year statute of limitations for negligent

misrepresentation in Pennsylvania), which might impose a bar to refiling. As a result, although

the Court cannot conclude that Arora would clearly be prejudiced if the complaint were

dismissed, it also cannot foreclose that possibility at this early stage of the litigation.

Considering all of these factors together, the Court concludes that the delay between December

8, 2016, when the ninety-day period expired and December 23, 2016, when Arora’s agent mailed

the complaint and summons to Cigna’s legal and corporate offices was excusable.

        Had Cigna’s Rule 12(b)(5) motion ended with this, the Court would have simply denied

the motion. Cigna goes on, however, to (just barely) raise a second ground for invoking Rule

12(b)(5), and this ground is dispositive for present purposes. In its opening brief, Cigna merely

asserts that Arora “has still failed to properly serve Cigna with the . . . complaint.” Dkt. 19 at 9.

In its reply brief, Cigna explains what it means by this: “Plaintiff has not identified who received

the summons and complaint, nor has he provided any other indication that this method of service

was proper,” and “Plaintiff has failed to show that [the complaint and summons were] properly

served on anyone authorized to receive service.” Dkt. 25 at 9–10.



                                                   16
       Although Cigna can be faulted for having failed more clearly to raise this argument in its

opening brief, it did (just barely) preserve the defense that Arora’s failure was not merely one of

timing, but also substance. And, having put Arora on notice that it was challenging the efficacy

of his December 23 attempt at service, Arora had “the burden to ‘demonstrate that the procedure

employed to deliver the papers satisfie[d] the requirements of the relevant portions of Rule 4.’”

Mann, 681 F.3d at 372 (quoting 4A C. Wright & A. Miller, Federal Practice and Procedure

§ 1083 (3d ed. 2002 & Supp. 2012); see also Light v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987).

Having cleared the bar of preserving the issue, Cigna is correct that Arora has failed to carry this

burden. Both Federal Rule of Civil Procedure 4(h) and Superior Court Civil Rule 4(h)—which is

incorporated by operation of Federal Rule 4(h)(1)(A) and (e)(1)—require delivery of the

summons and complaint to “an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B);

Sup. Ct. Civ. R. 4(h)(1). Arora, however, merely asserts that he effected service on “Cigna

Incoming Legal Department” and “Cigna Corporate Office.” Dkt. 14 at 4. Without more, the

Court cannot discern whether the summons and complaint were delivered to anyone meeting the

requirements set forth in the governing rules and must, accordingly, conclude that Arora has yet

to meet his burden of establishing effective service of process. See Crane v. N.Y. Zoological

Soc., 894 F.2d 454, 456 (D.C. Cir. 1990) (“The plaintiff has the burden of establishing a factual

basis for the exercise of personal jurisdiction over the defendant.”).

       Finally, having concluded that Arora has yet to demonstrate that he has properly effected

service on Cigna, the Court cannot reach Cigna’s motion to dismiss for failure to state a claim.

In Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 101–02 (1998), the Supreme Court

admonished that, “[f]or a court to pronounce upon [the merits] when it has no jurisdiction to do



                                                 17
so is, by very definition, for a court to act ultra vires.” That rule was announced in the context of

subject matter jurisdiction and has been applied most often in that context. But it is also true that

“federal courts lack the power to assert personal jurisdiction over a defendant ‘unless the

procedural requirements of effective service of process are satisfied’” or have been waived,

Mann, 681 F.3d at 372 (quoting Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 514 (D.C.

Cir. 2002)), and that “[p]ersonal jurisdiction,” like subject matter jurisdiction, “is ‘an essential

element of the jurisdiction of a district . . . court,’ without which the court is ‘powerless to

proceed to an adjudication,’” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)

(quoting Empl’rs Reinsurance Corp. v. Bryan, 299 U.S. 374, 382 (1937)). In light of these

principles and the Court’s conclusion that Arora has yet to meet his burden of establishing even a

prima facie case of personal jurisdiction, the Court is “powerless” to consider Cigna’s Rule

12(b)(6) motion on the merits.

       2.      Motion for Extension of Time to Serve

       The Court’s conclusion that Arora has yet to meet this burden does not, however, dispose

of the case because Arora has moved for an extension of time to effect service. Dkt. 14. That

motion seeks an “additional 45 days (or any other period the Court deems appropriate) from the

date the Court grants [the] motion” for extension of time.4 Id. at 9. For largely the same reasons

identified above, the Court concludes that it should exercise its discretion to extend Arora’s time

to effect serve for a period of forty-five days from today—that is, until August 10, 2017. The

only material difference between granting this extension, and the Court’s earlier conclusion that



4
  Although Arora’s motion for an extension of time was filed after the ninety-day period ran, it
was filed within the period of time the Court previously gave him either to submit proof of
service or to show cause why the case should not be dismissed. See Minute Order, Dec. 21,
2016.

                                                  18
Arora’s failure to effect service before December 23, 2016, should be excused, is the fact that

more time has now passed. That additional time, however, does not alter the Court’s conclusions

that Arora has acted in good faith and with reasonable diligence; that Cigna will not be unfairly

prejudiced by an order granting the extension; and that there is some risk that the Court’s failure

to grant the extension would bar Arora from pursuing his claims on the merits in light of

uncertainly regarding the governing statute of limitations.

       The Court will, accordingly, grant Arora’s motion for an extension of time to effect

service. Should he fail to do so within the extended time, the Court will dismiss his claims

against Cigna for failure to effect service of process.

C.     Arora’s Motion to Leave to Amend the Complaint

       Federal Rule of Civil Procedure 15(a) allows a plaintiff to amend his complaint once as a

matter of course within twenty-one days after serving it, or within twenty-one days of service of

a responsive pleading or a Rule 12 motion to dismiss, for a more definite statement, or to strike.

Fed. R. Civ. P. 15(a)(1). Any further amendment, however, is permitted “only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Because Arora has

already amended his complaint once, Dkt. 6, and because all defendants oppose granting him

leave to amend, Dkts. 31, 32, 35, he may only amend again with the Court’s leave.

       The Court, of course, “should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). But “leave to amend should be denied when amendment would be futile,” Sai v. Dep’t

of Homeland Sec., 149 F. Supp. 3d 99, 126 (D.D.C. 2015), including, most notably, when “the

proposed claim would not survive a motion to dismiss,” James Madison Ltd. by Hecht, 82 F.3d

at 1099. Applying these principles, the Court concludes that Arora’s motion to amend is either

futile or premature.



                                                 19
         To the extent Arora seeks leave to amend to address any of the defects in personal

jurisdiction identified in Part A, above, the Court concludes that the effort is futile. Nothing

contained in Arora’s amended complaint established any plausible basis for asserting personal

jurisdiction in the District of Columbia over Global, Abramson, Buckhead, or Paige. And, to the

extent Arora seeks leave to amend to address any of the shortcomings identified in Cigna’s Rule

12(b)(6) motion, the Court cannot evaluate that request without also considering whether Arora

has adequately alleged a claim against Cigna for breach of fiduciary duty, negligent

misrepresentation, or conspiracy. Having concluded that the Court is “powerless” to consider

the merits of Cigna’s Rule 12(b)(6) motion because Arora has yet to make even a prima facie

showing of proper service—and thus personal jurisdiction—with respect to Cigna, the Court

ought not now engage in essentially the same analysis under the guise of a motion for leave to

amend.

         The Court will, accordingly, deny Arora’s motion for leave to amend without prejudice.

D.       Arora’s Motion to Amend the Civil Cover Sheet

         Finally, Arora moves to amend the civil cover sheet, stating the he inadvertently

misclassified this case as “Medical Malpractice,” when in fact it should be categorized as “Other

Contracts.” Dkt. 13 at 1–2. The categorization of this case for docketing purposes is of no

substantive importance and, certainly, has had no bearing on the Court’s conclusions that Global,

Abramson, Buckhead, and Paige are not subject to personal jurisdiction in the District of

Columbia, and that Arora has failed to meet his burden of showing that he properly served

Cigna. Arora cites no authority in support of his request, and fails to explain why the request is

necessary. Accordingly, the Court will deny this motion as unsupported and unnecessary.




                                                 20
                                         CONCLUSION

       For the foregoing reasons, the Court concludes that it lacks personal jurisdiction over

Global, Abramson, Buckhead, and Paige; that Arora has yet to show that he has properly served

Cigna; that Arora should be given an additional forty-five days to effect service on Cigna; that

Arora’s motion for leave to file a second amended complaint is futile in certain respects and is

premature in other respects; and, finally, that Arora’s request to amend the civil cover sheet is

unsupported and unnecessary.

       A separate order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: June 26, 2017




                                                 21